1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No.: 18mj3660-CEA-MMA
12                                       Plaintiff,
                                                          ORDER AFFIRMING JUDGMENT
13   v.
14   CARLOS SANCHEZ-RAMIREZ,
15                                     Defendant.
16
17         Carlos Sanchez-Ramirez appeals the judgment entered following his guilty plea
18   conviction of misdemeanor illegal entry in violation of 8 U.S.C. § 1325. The Court has
19   jurisdiction pursuant to 18 U.S.C. § 3402, and reviews for plain error. See United States
20   v. Kyle, 734 F.3d 956, 962 (9th Cir. 2013) (holding that “the plain-error rule applies
21   where, as here, the defendant failed to raise the Rule 11 violation before the trial court.”).
22   The Court concludes that the magistrate judge did not commit plain error, and therefore
23   AFFIRMS the judgment.
24         Sanchez-Ramirez argues that the magistrate judge accepted his guilty plea pursuant
25   to Federal Rule of Criminal Procedure 11(b)(3) in error because there was no factual
26   basis to support a finding that he eluded “examination or inspection by immigration
27   officials,” 8 U.S.C. § 1325(a)(2). There was no error. Sanchez-Ramirez distorts the
28   elements of the offense to argue otherwise. Section 1325(a)(2) is a general intent crime

                                                      1
                                                                                  18mj3660-CEA-MMA
1    which “is consummated at the time an alien gains entry through an unlawful point and
2    does not submit to these examinations.” United States v. Rincon-Jimenez, 595 F.2d 1192,
3    1193-94 (9th Cir. 1979).
4          According to the probable cause statement in support of the complaint, a border
5    patrol agent apprehended Sanchez-Ramirez after responding to “an area known to Border
6    Patrol Agents as ‘Lone Pine,’” located “approximately one mile north of the United
7    States/Mexico International Boundary and approximately eight miles east of the Tecate,
8    California, Port of Entry.” Doc. No. 1 at 2. Upon arrival to the area, the agent found
9    Sanchez-Ramirez and two other individuals “sitting underneath some brush.” Id.
10   Sanchez-Ramirez advised the agent that he is a citizen of El Salvador “without any
11   immigration documents that would allow” him “to enter or remain in the United States
12   legally.” Id. These facts are sufficient to support Sanchez-Ramirez’s conviction under
13   Section 1325(a)(2). See Rincon-Jimenez, 595 F.2d at 1193 (holding that an unlawful
14   entry occurred in violation of Section 1325(a)(2) when the defendant, “a Mexican citizen,
15   illegally entered the United States . . . by traversing the beach between Tijuana and San
16   Ysidro late at night. Because he did not enter at an officially designated border
17   checkpoint, he never presented himself for the medical examination and inspection
18   required of all entering aliens.”); see also United States v. Mancinas-Flores, 588 F.3d
19   677, 682 (9th Cir. 2009) (“[A] court need not rely on the plea colloquy alone and may
20   conclude that a factual basis exists from anything that appears on the record.” (internal
21   quotation marks omitted)); United States v. Rivera-Ramirez, 715 F.2d 453, 457 (9th Cir.
22   1983) (recognizing that Rule 11 prescribes no specific method of establishing the factual
23   basis so long as sufficient evidence on the record supports the conclusion that the
24   defendant is guilty).
25         Nor did the magistrate judge err under Rule 11(b)(1)(G). The record clearly
26   demonstrates that the magistrate judge properly informed Sanchez-Ramirez of the nature
27   of the charge against him. See Doc. No. 19 at 13.
28

                                                  2
                                                                                18mj3660-CEA-MMA
1          Accordingly, the Court AFFIRMS the judgment. The Court DENIES the joint
2    motion to stay these proceedings. See Doc. No. 27.
3          IT IS SO ORDERED.
4    DATE: December 17, 2018              _______________________________________
                                          HON. MICHAEL M. ANELLO
5
                                          United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                                                      18mj3660-CEA-MMA
